DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to Claims 1, 3, 14, 26, 28-30, 34, 41, 44, 53 in the submission filed 6/22/2022 are acknowledged and accepted.  In view of these amendments, the objections to the claims in Section 7 of the Office Action dated 2/22/2022 are respectfully withdrawn.  Additionally, the 35 U.S.C. 112(b) rejections in Section 10 of the Office Action dated 2/22/2022 are respectfully withdrawn.

Response to Arguments
     The Applicant’s arguments, see in particular Pages 7-8 of the submission, filed 6/22/2022, with respect to the rejections in Section 13 of the Office Action dated 2/22/2022, have been fully considered and are persuasive.  The rejections in Section 13 of the Office Action dated 2/22/2022 have been withdrawn. 
     The Applicant's additional arguments filed 6/22/2022 (See Pages 8-9) with respect to the rejections in Section 16 of the Office Action dated 2/22/2022 have been fully considered but they are not persuasive. 
     Applicant argues that, with respect to Claims 27, 54, Bellman et al. specifically discloses a thickness of 1.5-3 microns and that undesirable optical effects occur if the thickness is increased to 10 microns, and thus it would not have been obvious to have the thickness be greater than 50 microns.  The Examiner respectfully disagrees.  Paragraph 0020 of Bellman et al. specifically states that undesirable optical interference effects may be more pronounced if the physical thickness is in the range of 0.05-10 microns.  Outside this range, undesirable optical interference effects would then be less pronounced.  Thus, the teachings of Hart et al. provide for thickness ranges that are already disclosed by Bellman et al. and also for increased thickness ranges above 10 microns, which would necessarily reduce undesirable optical interference effects.  Thus, the Examiner believes that the combined teachings of Bellman et al. and Hart et al. disclose the thickness being at least 50 microns or greater.
     Claims 1, 26-28, 53-54 are now rejected as follows.

Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claim(s) 1, 26, 28, 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellman et al. (EP 2994784 B1), of record, in view of Song (CN 102529214 A).
     Bellman et al. discloses an apparatus (See for example Abstract; Figures 5-6), comprising a substrate (See for example 110 in Figures 5-6); and a plurality of layers (See for example 130 in Figures 5-6) on said substrate, wherein at least one layer of said layers comprises material with an electronic band gap that is at least 6.0 eV and an index of refraction that is at least 1.8 (See for example any one of 130, 131, 131A, 131B in Figures 5-6; Paragraphs 0059 0061, citing the use of material such as AlN, MgO, Y2O3 in element 130); and a bulk layer bonded to said plurality of layers (See for example 140 in Figures 5-6; Paragraphs 0066-0069, citing the use of material such as AlN and diamond in element 140).  Bellman et al. further discloses said bulk layer comprises a relatively thick layer (See for example 140 in Figures 5-6; Paragraphs 0066-0069, citing the use of material such as AlN and diamond in element 140) of high bandgap material bonded to an outer layer of said plurality of layers, wherein said high bandgap material has a band gap that is at least 5.0 eV; and said high bandgap material comprises an index of refraction that is at least 1.4, wherein said relatively thick layer has a thickness of at least 1.5-3 microns (See for example 140 in Figures 5-6; Paragraphs 0066-0069, citing the use of material such as AlN and diamond of thickness 1.5-3 microns in element 140).
     Bellman et al. additionally discloses a method (See for example Abstract; Figures 5-6) for fabricating an apparatus, the method comprising providing a substrate (See for example 110 in Figures 5-6); forming a plurality of layers (See for example 130 in Figures 5-6) on said substrate, wherein at least one layer of said layers comprises material with an electronic band gap that is at least 6.0 eV and an index of refraction that is at least 1.8 (See for example any one of 130, 131, 131A, 131B in Figures 5-6; Paragraphs 0059 0061, citing the use of material such as AlN, MgO, Y2O3 in element 130); and bonding a bulk layer (See for example 140 in Figures 5-6; Paragraphs 0066-0069, citing the use of material such as AlN and diamond in element 140) to said plurality of layers.  Bellman et al. further discloses said bonding comprises bonding a relatively thick layer (See for example 140 in Figures 5-6; Paragraphs 0066-0069, citing the use of material such as AlN and diamond in element 140) of high bandgap material to an outer layer of said plurality of layers, wherein said high bandgap material has a band gap that is at least 5.0 eV; and said high bandgap material comprises an index of refraction that is at least 1.4, wherein said relatively thick layer has a thickness of at least 1.5-3 microns (See for example 140 in Figures 5-6; Paragraphs 0066-0069, citing the use of material such as AlN and diamond of thickness 1.5-3 microns in element 140).
     Bellman et al. discloses the invention as set forth above, except for the bonding being an optical bonding.  However, Song teaches a conventional diamond-like carbon coating (DLC) for protecting optical surfaces (See for example Abstract; Figures 1-4; specifically 14 in Figure 1), wherein the DLC protective coating may be bonded to the optical surface (See for example 12 in Figure 1) via a chemical or diffusion bonding (See for example Paragraph 0042).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the bonding in Bellman et al., being an optical bonding, as taught by Song, to improve the bonding and adhesion between the protective coating and the optical surface.
     Claim(s) 27, 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellman et al. in view of Song as applied to Claims 1, 26, 28, 53 above, and further in view of Hart et al. (WO 2020/069261 A1), of record.
     Bellman et al. in view of Song discloses the invention as set forth above, except for the relatively thick layer having a thickness of at least > 50 microns.  However, Hart et al. teaches a conventional high hardness multilayer interference optical film (See for example Abstract; Figures 1-13) wherein the multilayer interference optical film (See for example 215 in Figures 2, 4) may include a scratch-resistant layer (See for example 213 in Figure 2; Paragraph 0069) adhered to an outer surface of the multilayer interference optical film.  In particular, Hart et al. teaches that the scratch-resistant layer may be formed of a material such as diamond-like carbon, hard oxide, nitride, or oxynitride layers with a thickness of at least >50 microns (See Paragraph 0069). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the
claimed invention to have the relatively thick layer have a thickness of at least > 50
microns, as taught by Hart et al., in the apparatus and method of Bellman et al. in view of Song, to enhance the mechanical rigidity and scratch resistance of the optical film, while
preventing damage to the underlying multilayer optical film.

Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
6/28/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872